Citation Nr: 1545766	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  11-09 431	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office Wichita, Kansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for sarcoidosis, stage II with mild obstructive airway disease.

2.  Entitlement to a disability rating in excess of 10 percent for residuals of right knee injury with chondromalacia patella and degenerative arthritis, status post arthroscopy with abrasion chondroplasty.

3.  Entitlement to an increased initial rating for right hip degenerative joint disease; rated as 10 percent disabling from August 13, 2009 through January 6, 2015, 100 percent disabling from January 7, 2015 through February 29, 2016, and rated at 30 percent thereafter.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to January 1988.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

In his April 2011 substantive appeal, the Veteran requested a videoconference hearing before a Veterans law judge.  In March 2012, the Veteran withdrew his hearing request via a written statement made by his representative.  

A claim for TDIU has been separately adjudicated by the RO; nonetheless, such a claim is part and parcel of these claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, it is considered part of this appeal and will be discussed in the REMAND section below.

The appeal is remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Board finds that further development of this appeal is needed.  Additionally, on remand, any outstanding VA treatment records should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014).

Social Security Administration and VA Records

The Veteran has indicated that he receives social security disability income from the Social Security Administration (SSA) and it appears that some related records were obtained and reviewed by the AOJ; however, the Board cannot find these records in the paper or electronic claims files.  See April 2015 Statement of the Case; September 2013 Independent Medical Evaluation.  If these records have already been obtained, on remand they should be associated with the claims file.  If they have not been obtained, they should be requested from the SSA.  All efforts to obtain these records should be documented in the claims file.

In addition, more recent VA treatment records should be obtained on remand.

Medical Evaluations of Disabilities

In January 2015, the Veteran underwent a right hip arthroplasty total joint replacement.  Although the rating for the hip is on appeal, his service-connected right hip disability was subsequently assigned a temporary total rating from January 2015 through March 2016 for surgical treatment necessitating convalescence and for prosthetic replacement of the femur or of the acetabulum.  See 38 C.F.R. § 4.30, 4.71a, Diagnostic Code 5054 (2015); June 2015 Rating Decision.  A 30 percent rating, the minimum rating for a hip replacement, was assigned thereafter.  38 C.F.R. § 4.71a, Diagnostic Code 5054.

As the Veteran has undergone this major surgical procedure, a new medical examination is required to determine the current severity of his disability.  Parenthetically, the Board notes that it cannot adjudicate this claim for an increased rating for the period prior to the January 2015 surgery due to the missing SSA records, which may contain pertinent evidence.  Further, the Board finds that a new medical examination is needed for the Veteran's right knee disability because a change in the severity of his right hip condition may have also impacted his right knee.  Accordingly, a VA examination should be scheduled for both disabilities to evaluate their current severity.

With regards to the Veteran's service-connected sarcoidosis, a new VA examination should be scheduled to evaluate its current severity, as well.  The Veteran has indicated that he does not receive consistent treatment for this condition and it was last evaluated at an April 2010 VA examination.  In that report, the examiner noted inconsistencies with the Veteran's pulmonary functioning tests.  This fact, combined with a paucity of other evidence related to this disability, leaves the Veteran's current disability picture unclear.  Accordingly, a new VA examination should be scheduled to evaluate the current severity of the Veteran's sarcoidosis.

TDIU

The results of the medical examinations ordered for the Veteran's right knee, right hip, and sarcoidosis, may impact the Board's evaluation of entitlement to a TDIU.  Accordingly, that issue is also remanded.

Accordingly, the appeal is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  If records from the SSA have already been obtained, they should be associated with the claims file.  If they have not been obtained, a request should be made to the SSA for any pertinent records, including medical records, relating to the Veteran's grant of social security disability income.  All efforts to obtain these records must be documented in the claims file.

3.  Thereafter, schedule the Veteran for a VA musculoskeletal examination by an appropriate medical professional.  The entire claims file, including all electronic records, must be reviewed by the examiner.

After interviewing and examining the Veteran, and conducting all necessary tests, the examiner is to indicate the current severity of the Veteran's right hip and right knee disabilities.  The examiner should also opine on their impact on the Veteran's occupational functioning, both individually and in combination.

All pertinent medical and lay evidence should be considered and discussed, including the Veteran's lay statements.  A complete rationale is needed for all opinions expressed.  

4.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the current severity of his sarcoidosis.  The entire claims file, including all electronic records, must be reviewed by the examiner.

After interviewing and examining the Veteran, and conducting all necessary tests, the examiner should indicate the current severity of the Veteran's sarcoidosis.

All pertinent medical and lay evidence should be considered and discussed, including the Veteran's lay statements.  A complete rationale is needed for all opinions expressed.

5.  Finally, readjudicate the appeal, including whether the Veteran is entitled to a TDIU.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

